DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) were/was submitted on 01/29/2021, 06/03/2021, 12/22/2021, and 04/05/2022. The information disclosure statement(s) have/has been considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Application Data Sheet (ADS) on 6/23/2021. 
Objection to Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Status of Application
	Claims 1-5 are pending. Claims 1-5 will be examined.  Claims 1 and 5 are independent claims. This Non-Final Office action is in response to the “Claims” dated 01/29/2021.
Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
Examiners Note: It is determined the applicant has not acted as his/her own lexicographer within the claims. However, the Specification contains the term “Autorator” and it is incumbent upon applicant to make clear the meaning being relied upon relative to the claimed invention if this term is relied upon in the claims.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three-prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office reviewed the claims for terms containing limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f), and nothing is being interpreted as such. 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “an index”, in claims 1-2, and 5, is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. Is the “index” an indicator, pointer or mark placed upon the load table? Is the “index” an arrangement or an order of items which are placed upon the load table?
For the purpose of examination in this Office Action, the term “index” of claims 1-2, and 5 has been interpreted as best understood by the Examiner as any kind of marking detected by a sensor.
The dependent claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to resolve the deficiencies of the independent claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over QI et al., US 2020/0310399, herein further known as Qi, in view of JARVIS et al., US 2018/0127212, herein further known as Jarvis.
Regarding claim 1, Qi discloses a transport system (paragraphs [0022], [0035]) comprising: a load table (paragraph [0021], support plate) with an index (paragraph [0032], barcode or marker); and a traveling body (paragraph [0018], AGV 100) configured to transport an object placed on the load table (paragraph [0021], see also at least FIG. 1), the traveling body (paragraph [0018]) including: a memory configured to store map information, (paragraph [0019]) including self-position information indicating a position of the traveling body (paragraph [0045]); an environment detector (paragraphs [0030], [0032]) configured to detect the index (paragraph [0032]) and acquire data (paragraph [0052]); and circuitry (paragraph [0046] communication module) configured to update (paragraph [0019]) the self-position information based on the (paragraph [0045]) and the map information (paragraph [0019]).
However, the system of Qi does not explicitly state a position of the load table and indicating a relative position between the index and the traveling body.
The system of Jarvis teaches a position of the load table (paragraph [0056]) and indicating a relative position between the index and the traveling body (paragraph [0010]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Qi by including a position of the load table and indicating a relative position between the index and the traveling body as taught by Jarvis.
One would be motivated to modify Qi in view of  Jarvis for the reasons stated in Jarvis paragraph [0005], a more robust approach where the items to be picked by a human agent are brought to a predetermined location to eliminate the amount of walking the human agent must do within a facility.  Furthermore, the more robust system utilizing autonomous vehicles reduces fatigued to the agent from having to propel the cart around the warehouse.
Additionally, the claimed invention is merely a combination of known elements of automated guided vehicles used in inventory management systems, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 2, the combination of Qi and Jarvis disclose all limitations of claim 1 above.
Qi discloses further a system wherein the index is made of a material that reflects light (paragraph [0048]), and wherein the environment detector is configured to emit light (paragraph [0032], beam pointer), detect light reflected from the index (paragraph [0032]), and measure a distance between the index and the environment detector (paragraph [0030]).
Regarding claim 3, the combination of Qi and Jarvis disclose all limitations of claim 1 above.
Qi discloses further a system comprising an information processing apparatus (paragraph [0045], management module) configured to: generate route information indicating a route (paragraph [0045]) along which the traveling body travels (paragraph [0033], path), based on the map information (paragraph [0019]); and transmit the route information to the traveling body (paragraphs [0045-0046]), wherein the traveling body further includes a communication device (paragraph [0046]) configured to receive (paragraph [0046]) the route information (paragraph [0045]), and wherein the circuitry is configured to travel the traveling body (paragraph [0033]) based on the route information (paragraph [0045]).
Regarding claim 5, all limitations have been examined with respect to the apparatus in claim 1. The method/steps taught/disclosed in claim 5 can clearly perform on the apparatus of claim 1. Therefore, claim 5 is rejected under the same rationale as claim 1 above.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of QI and JARVIS, and further in view of HIROI, US 20170066597, herein further known as Hiroi.
Regarding claim 4, the combination of Qi and Jarvis disclose all limitations of claim 3 above.
However, the system of Qi does not explicitly state the load table includes: a sensor configured to detect the object placed on the load table; and a communication device configured to transmit a signal indicating that the object has been detected to the information processing apparatus.
Hiroi teaches a system wherein a sensor (paragraph [0117], camera) configured to detect the object placed on the load table (paragraph [0117]); and a communication device (paragraph [0069]) configured to transmit a signal indicating that the object has been detected to the information processing apparatus (paragraph [0117]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Qi by including a sensor configured to detect the object placed on the load table; and a communication device configured to transmit a signal indicating that the object has been detected to the information processing apparatus as taught by Hiroi.
One would be motivated to modify Qi in view of  Hiroi for the reasons stated in Hiroi paragraph [0003], a more robust system save the labor of the sorting operation.  Furthermore, the more robust system makes it possible to improve the efficiency of the sorting operation.
Additionally, the claimed invention is merely a combination of known elements of improving the efficiency of shipping operations in distribution businesses, manufacturers and the like and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.C.B./            Examiner, Art Unit 3669    

/JESS WHITTINGTON/            Examiner, Art Unit 3669